DETAILED ACTION

1. It is hereby acknowledged that 16/934361 the following papers have been received and placed of record in the file: Remark date 07/23/20.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA . 
																	
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 7-9, 11,12 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG-RAN WG2 NR Ad hoc 1801    R2-1800963 Vancouver, Canada, 22 ™ 28 January 2018   in view of Zhang et al(US 2016/0353510A1),   


Regarding claim 7, 3GPP teaches a terminal comprising:
a processor that increments a beam failure instance counter,
 in a higher layer, based on a beam failure instance indication received from a physical layer;  (see 3GPP section 2 explains higher layers detect beam failure by counting beam failure instance)   
and a transmitter that, when the beam failure instance counter is greater than or equal to a given threshold, (see 3GPP section 2.1 explains beam failure instances exceed a configured maximum number (defined by RRC parameter))  

While 3GPP explains exceed beam failure instances exceed a configured maximum number can be considered to be a counter greater than a given threshold  
3GPP does not explicitly disclose this limitations or a processor, however analogous art Zhang explains beam-switching counter is greater than a maximum  of transmission, (see paragraph [0056])  and UE or Mobile station with processor (see paragraphs [0026], [0027], Fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Zhang’s handling of intermittent disconnection in millimeter wave system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve beam recovery (See paragraph [0006])  

Regarding claim 8, the modified 3GPP taught the terminal according to claim 7, as described above.  The modified 3GPP further teaches wherein the transmitter uses contention-free random access (CFRA) to transmit the random access preamble. (see 3GPP section 2.2 explains contention free preamble, 5.1 contention free random access preamble for beam failure)  

Regarding claim 9,   the modified 3GPP taught the terminal according to claim 7, as described above.  The modified 3GPP further wherein the processor notifies the physical layer, from the higher layer, of an instruction for using a Physical Random Access Channel (PRACH).  (see 3GPP section 5.13 explains physical layer to transmit preamble via PRACH ) 


Regarding claim 11, 3GPP teaches A radio communication method for a terminal comprising:
incrementing a beam failure instance counter, in a higher layer, based on a beam failure instance indication received from a physical layer; (see 3GPP section 2 explains higher layers detect beam failure by counting beam failure instance)    and when the beam failure instance counter is greater than or equal to a given threshold, (see 3GPP section 2.1 explains beam failure instances exceed a configured maximum number (defined by RRC parameter))    transmitting a random access preamble based on a transmission instruction from the higher layer.  (see 3GPP section 2.2 explains BRFRR preamble  and contention free preamble, 5.1 also explains random access preamble and counter ) 
While 3GPP explains exceed beam failure instances exceed a configured maximum number can be considered to be a counter greater than a given threshold  
3GPP does not explicitly disclose this limitations or a processor, however Zhang explains beam-switching counter is greater than a maximum  of transmission, (see paragraph [0056])  and UE or Mobile station with processor (see paragraphs [0026], [0027], Fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Zhang’s handling of intermittent disconnection in millimeter wave system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve beam recovery (See paragraph [0006])  





6. Claims 10, 13, 14 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG-RAN WG2 NR Ad hoc 1801    R2-1800963 Vancouver, Canada, 22 ™ 28 January 2018 referred to as 3GPP   in view of Zhang et al(US 2016/0353510A1) in further view of 3GPP TSG RAN WG1 Meeting AH 1801 Vancouver,, Canada, January 22"d - 28ih, 2018 R1-1800700 referred to as 3GPP2nd

Regarding claim 10, the modified 3GPP taught the terminal according to claim 7, a as described above.  The modified 3GPP alone does not alone teach the limitations however with 3GPP2nd further teaches wherein, if there is no response for the random access preamble, the processor performs control, within a given response window period, to retransmit the random access preamble. (see 3GPP2nd section 2.1.3 explains UE does not receive response window, retransmits preamble)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd clarification on beam failure recovery and text proposal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve beam recovery (see introduction)    

Regarding claim 13, the modified 3GPP taught the terminal according to claim 8, as described above. The modified 3GPP alone does not alone teach the limitations however with 3GPP2nd further teaches if there is no response for the random access preamble, the processor performs control, within a given response window period, to retransmit the random access preamble. (see 3GPP2nd section 2.1.3 explains UE does not receive response window, retransmits preamble)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd clarification on beam failure recovery and text proposal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve beam recovery (see introduction)    

Regarding claim 14,   the modified 3GPP taught the terminal according to claim 9, as described above.  The modified 3GPP alone does not alone teach the limitations however with 3GPP2nd further teaches wherein, if there is no response for the random access preamble, the processor performs control, within a given response window period, to retransmit the random access preamble. (see 3GPP2nd section 2.1.3 explains UE does not receive response window, retransmits preamble)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP2nd clarification on beam failure recovery and text proposal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve beam recovery (see introduction)    




Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Park et al(US 2020/0229058) explains NR (New Radio) may support that UE may be able to trigger mechanism to recover from beam failure. Beam failure event may occur when the quality of beam pair link(s) of an associated control channel falls low enough (e.g. comparison with a threshold, time-out of an associated timer). Mechanism to recover from beam failure may be triggered when beam failure occurs. The beam pair link may be used for convenience, and may or may not be used in specification.  
Park et al(US 10,757,615B2) explains a wireless device may trigger a mechanism to recover from beam failure. A beam failure event may occur if, for example, the quality of beam pair link(s) of an associated control channel falls too low (e.g., falls below a threshold), and/or if there is a time-out of an associated timer before any transmission is received. A mechanism to recover from beam failure may be triggered if a beam failure occurs. A wireless device may be configured with resources for UL transmission of signals for beam failure recovery..  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478